[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                           FILED
                                                                   U.S. COURT OF APPEALS
                        ------------------------------------------- ELEVENTH CIRCUIT
                                                                      NOVEMBER 9, 2007
                                     No. 06-15096
                                                                      THOMAS K. KAHN
                               Non-Argument Calendar
                                                                           CLERK
                        --------------------------------------------

                      D.C. Docket No. 06-00549-CV-TWT-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                          versus

$41,580.00, in United States Currency,
$2,027.00 in United States Currency,

                                                         Defendants,

FRANK T. MCCULLOUGH,

                                                         Defendant-Appellant.

              ----------------------------------------------------------------
                   Appeal from the United States District Court
                        for the Northern District of Georgia
              ----------------------------------------------------------------

                                 (November 9, 2007)

Before EDMONDSON, Chief Judge, BIRCH and MARCUS, Circuit Judges.
PER CURIAM:


      Frank McCullough, a North Carolina prisoner, appeals pro se the district

court’s grant of the government’s motion for judgment on the pleadings in a civil

forfeiture action under 21 U.S.C. § 881(a)(6). No reversible error has been shown;

we affirm.

      Drug Enforcement Administration (“DEA”) agents in Raleigh, North

Carolina contacted DEA agents in Atlanta about McCullough. The Raleigh DEA

office needed assistance in locating and arresting McCullough on drug charges

involving the sale of MDMA/Ecstasy. In the course of McCullough’s arrest and

the search of his residence, the Atlanta DEA agents found and confiscated $2,027

of currency in McCullough’s pocket, $32,590 of currency wrapped in duct tape --

packaging consistent with the illegal drug trade -- in a box in McCullough’s

bedroom closet, and $8,990 in currency on a shelf inside the same bedroom closet.

A plastic bag containing an undetermined number of MDMA/Ecstasy pills also

was found in a cabinet in McCullough’s kitchen.

      The government filed a complaint for civil forfeiture against the currency

seized pursuant to 21 U.S.C. § 881(a)(6). In the complaint, the government

chronicled the seizure of the currency and the illegal pills. The complaint also



                                         2
listed seven offenses for which McCullough had been arrested as of the date of the

complaint; four offenses involved the possession or manufacture or both of illegal

drugs. According to the complaint, the $41,580 seized from McCullough’s

bedroom and the $2,027 seized from his person were subject to forfeiture under 21

U.S.C. § 881(a)(6) on the grounds that the currency was furnished or intended to

be furnished in exchange for a controlled substance, the currency was traceable

proceeds of a controlled substance exchange, or the currency was used or intended

to be used to facilitate the sale or exchange of a controlled substance.

      McCullough filed an answer as is required of persons asserting an interest in

seized property. 18 U.S.C. § 983(a)(4)(B). In that answer, McCullough claimed

the currency found on his person had been withdrawn from his business bank

account, that he told the DEA agents that he had proof that the other funds were

“legitimate,” and that he was no drug dealer and never had been convicted of a

crime involving the sale of narcotics. The government filed a motion for judgment

on the pleadings pursuant to Fed.R.Civ.P. 12(c). According to the government,

McCullough failed to deny the essential allegations in the complaint and, pursuant

to Fed.R.Civ.P. 8(d), those allegations should be deemed admitted. The

government maintained that, even if the facts alleged in McCullough’s answer

were accepted as true, and assuming further that all inferences were drawn in his

                                          3
favor, the government was entitled to judgment on the pleadings. The district

court agreed stating “[t]he Claimant’s Answer does not deny any of the essential

allegations of the Complaint.”

      We review a district court’s grant of judgment on the pleadings de novo.

Canon v. City of West Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001). All

well-pleaded factual allegations in the non-moving party’s pleadings are assumed

to be true and all reasonable inferences drawn therefrom are viewed in a light most

favorable to the non-moving party. See National Metropolitan Bank v. United

States, 65 S. Ct. 354, 355 (1945); Bass v. Hoagland, 172 F.2d 205, 207 (5th Cir.

1949). And, because McCullough is proceeding pro se, his pleadings are held to a

less stringent standard than are pleadings drafted by attorneys. See Tannenbaum

v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). Although leniency is

afforded pro se litigants, observance of procedural rules is still required. See

Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002).

      The Federal Rules of Civil Procedure require that an answer “admit or deny

the averments upon which the adverse party relies;” and denials must “fairly meet

the substance of the averments denied.” Fed.R.Civ.P. 8(b). If a party fails to deny

an averment in a pleading to which a responsive pleading is required, the averment

is deemed admitted. Fed.R.Civ.P. 8(d). The government’s complaint alleged

                                          4
explicitly that the seized currency was subject to forfeiture under 21 U.S.C. §

881(a)(6) on the grounds that the currency was furnished or intended to be

furnished in exchange for a controlled substance, the currency was traceable

proceeds of a controlled substance exchange, or the currency was used or intended

to be used to facilitate the sale or exchange of a controlled substance. And the

government’s complaint set out facts supporting its belief that a substantial

connection existed between the currency and a controlled substance exchange.

See United States v. Two Parcels of Real Prop., 92 F.3d 1123, 1126 (11th Cir.

1996).

      McCullough’s assertions that the seized currency was “legitimate,” and that

some of the currency had come from a business bank account, are non-responsive

to the government’s complaint. McCullough failed to deny that the currency was

furnished or intended to be furnished in exchange for a controlled substance, that

the currency was traceable proceeds of a controlled substance exchange, and that

the currency was used or intended to be used to facilitate the sale or exchange of a

controlled substance. Assuming, arguendo, that McCullough could -- as he

claims-- produce bank statements and other documentation about the money, those

materials also would be non-responsive to the governments averments: they would

constitute no denial that the funds were intended to be used, or had been obtained,

                                          5
in connection with a drug transaction. That McCullough denied being a drug

dealer perhaps supports an inference that he denied that the currency had been

received as proceeds of a drug transaction; undenied still would be the

government’s allegation that the money was intended to be used in exchange for

drugs.

         Although McCullough’s appellate brief contains assertions that would have

sufficed to deny the government’s pleadings, McCullough failed to include these

denials in his answer. Because McCullough’s answer included no denial of the

essential allegations of the government’s complaint, those allegations are deemed

admitted by him. The district court committed no error in entering judgment on

the pleadings and ordering the currency forfeited.1

         AFFIRMED.




   1
   We do not address McCullough’s argument that the amount of currency seized exceeded the
amount acknowledged by the government; that argument is outside the scope of this appeal.

                                            6